Citation Nr: 1024383	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-05 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  In May 2010, the Veteran participated in a 
travel Board hearing at the RO.  A transcript is of record 
and has been reviewed.  

The claim on appeal was originally characterized as 
entitlement to service connection for PTSD.  The Board notes 
that the Court of Appeals for Veterans Claims has recently 
held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran has 
filed previous claims of service connection for a nervous 
condition and for a psychiatric disability.  The Board finds 
that these claims are encompassed by the Veteran's 
description of his PTSD.  As such, the claim on appeal has 
been recharacterized as entitlement to service connection for 
a psychiatric disorder to include PTSD.  

Because the Veteran's PTSD claim encompasses issues 
previously decided by the RO, it is a new and material 
evidence claim.  In a November 2006 rating decision, the RO 
decided that new and material evidence had not been submitted 
and did not reopen claims of entitlement to service 
connection for chronic neurotic and psychotic disorders.  In 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996), it was determined that the statutory scheme 
in 38 U.S.C.A. §§ 5108 and 7104 establishes a legal duty for 
the Board to consider new and material issues regardless of 
the RO's actions.  The Board may not consider a previously 
and finally disallowed claim unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find.  As such, the Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the claim on appeal.    

The issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a January 1981 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
service connection claim for neurosis or psychosis.  The 
Veteran did not appeal that decision.  

2.  Evidence submitted after January 1981 is not cumulative 
or redundant of the evidence previously of record, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for a psychiatric 
disorder, to include PTSD.    


CONCLUSIONS OF LAW

1.  The RO's January 1981 denial of service connection for a 
psychiatric disability is final.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. §§ 3,104, 19.118, 19.153 (1980).    

2.  The Veteran has submitted new and material evidence that 
warrants reopening his claim of entitlement to service 
connection for a psychiatric disorder, to include PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The VCAA imposes obligations on VA with respect to its duty 
to notify and assist a claimant in developing a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims clarified VA's 
duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, since the Board is reopening the Veteran's claims of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, there is no need to discuss whether there 
has been compliance with Kent because even if, for the sake 
of argument, there has not been, this is inconsequential and, 
therefore, at most harmless error.  38 C.F.R. § 20.1102; See 
also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Legal Criteria

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  38 C.F.R. 
§ 3.156(a).  Material evidence means evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence on record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.

Analysis

The Veteran's initial claim for service connection for a 
chronic neurotic or psychotic disorder, claimed as a nervous 
condition, was denied in an August 1973 rating decision.  In 
November 1980, the Veteran filed to reopen the claim for 
service connection for a nervous condition, stating he 
believed the condition may have been caused by exposure to 
herbicides in the Republic of Vietnam.  In a January 1981 
rating decision, the RO denied service connection for a 
psychiatric disability because new and material evidence had 
not been submitted and because no etiological relationship 
was found between exposure to Agent Orange and to either 
neurosis or psychosis.  The Veteran did not appeal this 
decision, and it became final.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. §§ 3,104, 19.118, 19.153 (1980).       

In April 2006, the Veteran filed a claim for service 
connection of a nervous condition, anxiety and PTSD.  Again, 
the Board has recharacterized the claim as a psychiatric 
disorder to include PTSD.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  In a November 2006 rating decision, the RO 
denied service connection for PTSD and did not reopen the 
neurotic and psychotic disorder claims because new and 
material evidence had not been submitted.  The Veteran's 
appeal of that decision is properly before the Board.  

The evidence of record at the time of the January 1981 rating 
decision included partial service treatment records, VA 
treatment records and the Veteran's statements.  The evidence 
did not show a diagnosis of or treatment for any psychiatric 
disorder.  The RO determined that available service treatment 
records, including the January 1970 separation examination, 
were negative for exposure to Agent Orange.  The RO also 
found that medical and lay evidence received subsequent to 
the August 1973 rating decision was not new and material and 
that no etiological relationship was shown between exposure 
to Agent Orange and to either neurosis or psychosis.  

Evidence submitted after the January 1981 rating decision 
included additional service treatment records, service 
personnel records, VA and private treatment records, 
photographs taken by the Veteran and lay statements by the 
Veteran and a fellow soldier.  The new evidence contains 
diagnoses of PTSD and evidence of psychiatric treatment.  The 
Veteran submitted two letters from his primary care 
physician, linking his PTSD to the military.  Also, service 
treatment records show treatment for an anxiety reaction in 
July 1969.       

Since the additions to the record contain information 
regarding the existence of a psychiatric disorder and the 
relationship of it to in-service experiences, the Board finds 
it to be new and material.  38 C.F.R. § 3.156(a).  In short, 
this evidence addresses the central unestablished fact 
necessary to substantiate the Veteran's claim: whether the 
Veteran's current psychiatric disorder was incurred in or as 
a result of service.    

Accordingly, the Veteran's request to reopen the claim for 
service connection for a psychiatric disorder to include PTSD 
is granted.  As discussed further below, the Board finds that 
a remand is necessary before an adjudication on the merits.    


ORDER

New and material evidence having been submitted, the issue of 
entitlement to service connection for a psychiatric disorder 
to include PTSD is reopened; to this limited extent, the 
appeal is granted.  


REMAND

The Board finds that a remand is necessary in order to comply 
with VA's duty to assist the Veteran in the development of 
his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).   

In June 2008, the Veteran submitted a VA Form 21-4142 which 
requested VA's assistance in obtaining pertinent treatment 
records from Village Counseling.  The RO has not attempted to 
obtain these records, and a remand is required for this 
reason.  

Also, the Board finds that a remand is required to afford the 
Veteran a VA psychiatric examination in connection with his 
claim.  While the Veteran received a VA examination in May 
2009, the examiner did not provide an opinion regarding the 
etiology of the Veteran's PTSD.  The Board's duty to assist 
requires providing a medical examination or obtaining a 
medical opinion in certain circumstances.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009), see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The duty 
to provide a medical examination or obtain a medical opinion 
arises if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of that disability; establishes that the Veteran 
suffered an event, injury, or disease in service or that 
certain diseases manifested during an applicable presumptive 
period; and indicates that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service.  38 C.F.R. § 3.159(c)(4).  Whether the 
evidence indicates that the disability may be associated with 
the Veteran's service is a low threshold.  McLendon, 20 Vet. 
App. at 82.  

Here, the evidence shows that the requirements triggering the 
duty to provide a nexus opinion for the Veteran's claimed 
disorder have been met.  First, the Veteran has claimed the 
existence of PTSD stressors in service.  Service treatment 
records show that the Veteran received treatment for anxiety.  
The Board also finds there to be competent medical evidence 
of a current disability and that the lay and medical evidence 
indicates that this disability may be associated with the 
Veteran's service.  Specifically, in November 2007 and 
November 2008 letters, the Veteran's primary care physician 
related the PTSD diagnosis to service.  Further, the record 
does not contain a concrete nexus opinion with regard to the 
Veteran's claim for a  psychiatric disorder other than PTSD.  
Since the evidence of record does not contain sufficient 
competent medical evidence to decide the claim, the Veteran 
should be provided with an appropriate examination. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain to the extent possible all 
treatment records from Village Counseling.  
All attempts should be documented and 
associated with the claims file.  

2.  The Veteran should be afforded an 
appropriate medical examination to 
ascertain the presence and etiology of 
PTSD and any psychiatric disorder other 
than PTSD.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any and all psychiatric disorders 
found on examination are more likely than 
not (i.e., probably greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to the Veteran's military 
activity.  

A detailed rationale behind this opinion 
would be of considerable assistance to the 
Board, as would be a discussion of service 
treatment records which indicate the 
Veteran received treatment for anxiety in 
service.  

Please send the claims folder to the 
examiner for review in conjunction with 
the examination, and the examiner should 
note on the examination report that he/she 
has reviewed the claims folder. 

4.  Thereafter, the Veteran's claims of 
entitlement to service connection for a 
psychiatric disorder, to include PTSD 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


